DETAILED ACTION

This action is in response to the application filed on 5/19/2022. 
      Claims 1-30 are pending.


Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 5/19/2022 has been considered by the examiner (see attached PTO-1449).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 25-29 does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are not clearly limited to the non-transitory medium. The specification also does not clearly define the claimed "storage medium" as being limited to a non-transitory medium.

		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11356706 (Reference patent).
The claim 1 of the present application and the claim 1 of the reference patent (likewise for the corresponding claims of the present application and the reference patent) are similar claims except that the reference patent claim does not define specifically define that the tools are determined for decoding the bitstream, however the determination and decoding are considered inherent and thus anticipated by the claim 1 of the reference patent since the very purpose of the toolset indication syntax element is for the stated determining and decoding as stated in the language of the toolset indication syntax element in the claim 1 of the reference patent.

The remaining dependent claims of the present application and the corresponding dependent claims of the reference patent have identical language thus the same reasoning applies.

Claim Interpretation - 35 USC § 112























The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.




Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 30 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the at least one corresponding structure described in the specification for each of the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

“means for receiving” – Video Decoder 300, see also [0038]
“means for determining” – Video Decoder 300, see also [0038]
“means for decoding” – Video Decoder 300, , see also [0038]

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a2) as being anticipated by CHERNYAK (WO 2021045656 A2)

1. A method of processing a video stream or a video file, the method comprising:
receiving a configuration record for decoding a bitstream of video data, wherein the configuration record for the bitstream includes a toolset indication syntax element that includes information identifying, from a set of video decoding tools, tools that are required to decode the bitstream associated with the configuration record;
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

based on the toolset indication syntax element, determining the tools that are required to decode the bitstream associated with the configuration record; and
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

decoding the bitstream associated with the configuration record using one or more of the tools.
Page 1 Lns14-18 “Video coding (video encoding and decoding) is used in a wide range of digital video 15 applications, for example broadcast digital TV, video transmission over internet and mobile networks, real-time conversational applications such as video chat, video conferencing, DVD and Blu-ray discs, video content acquisition and editing systems, and camcorders of security applications.”

Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

based on the toolset indication syntax element, determining the tools that are required to decode the bitstream associated with the configuration record; and
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

2. The method of claim 1, further comprising:
receiving a multipurpose internet mail extensions (MIME) type parameter that includes a key value pair, wherein the key indicates that the MIME type identifies the video decoding tools, and the value identifies the tools, from the video decoding tools, that are required to decode the bitstream.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36. Furthermore, the claims does not clearly limit the “parameter type” to “MIME”.

3. The method of claim 1, wherein the bitstream of video data comprises one or more parameter sets, and wherein each of the tools identified in the configuration record as being required to decode the bitstream are enabled in at least one of the one or more parameter sets.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

4. The method of claim 1, wherein the toolset indication syntax element that includes information identifying the tools that are required to decode the bitstream associated with the configuration record identifies all tools that are required to decode the bitstream associated with the configuration record.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

5. The method of claim 1, wherein the configuration record is formatted in accordance with the essential video coding (EVC) standard.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

6. The method claim 1, wherein the toolset indication syntax element is signaled in a configuration box of file format information.
Page 46 Lns15-27 “FIG. 7 is a diagram showing a structure of an example of the terminal device 3106. After the terminal device 3106 receives stream from the capture device 3102, the protocol proceeding unit 3202 analyzes the transmission protocol of the stream. The protocol includes but not
limited to Real Time Streaming Protocol (RTSP), Hyper Text Transfer Protocol (HTTP),
HTTP Live streaming protocol (HLS), MPEG-DASH, Real-time Transport protocol (RTP), Real Time Messaging Protocol (R TMP), or any kind of combination thereof, or the like After the protocol proceeding unit 3202 processes the stream, stream file is generated. The file is outputted to a demultiplexing unit 3204. The demultiplexing unit 3204 can separate the multiplexed data into the encoded audio data and the encoded video data. As described above, for some practical scenarios, for example in the video conference system, the encoded audio data and the encoded video data are not multiplexed. In this situation, the encoded data is transmitted to video decoder 3206 and audio decoder 3208 without through the demultiplexing unit 3204.”

Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

7. The method of claim 1, wherein the toolset indication syntax element comprises an unsigned 32-bit integer value.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also the table immediately after line 10 in Page 36.

8. The method of claim 7, wherein bits of the unsigned 32-bit integer value each correspond to a unique tool for decoding the bitstream.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

9. The method of claim 1, wherein the configuration record for the bitstream includes a profile syntax element before the toolset indication syntax element.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also the table immediately after line 10 in Page 36.

10. The method of claim 1, wherein the configuration record for the bitstream includes a level syntax element before the toolset indication syntax element.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also the table immediately after line 10 in Page 36.

11. The method of claim 1, wherein the configuration record for the bitstream includes a chroma format syntax element after the toolset indication syntax element.
Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also the table immediately after line 10 in Page 36. Furthermore, absent elaboration on what is considered “after”, the inherent chroma format syntax is considered to be within the scope of the claim.

12. The method of claim 1, wherein the configuration record comprises file format level data that encapsulates video coding layer (VCL) level encoded media data in the bitstream of the video data, wherein the VCL level encoded media data includes one or more parameter sets, and wherein each of the tools identified in the configuration record as being required to decode the bitstream are enabled in at least one of the one or more parameter sets.
Page 46 Lns15-27 “FIG. 7 is a diagram showing a structure of an example of the terminal device 3106. After the terminal device 3106 receives stream from the capture device 3102, the protocol proceeding unit 3202 analyzes the transmission protocol of the stream. The protocol includes but not
limited to Real Time Streaming Protocol (RTSP), Hyper Text Transfer Protocol (HTTP),
HTTP Live streaming protocol (HLS), MPEG-DASH, Real-time Transport protocol (RTP), Real Time Messaging Protocol (R TMP), or any kind of combination thereof, or the like After the protocol proceeding unit 3202 processes the stream, stream file is generated. The file is outputted to a demultiplexing unit 3204. The demultiplexing unit 3204 can separate the multiplexed data into the encoded audio data and the encoded video data. As described above, for some practical scenarios, for example in the video conference system, the encoded audio data and the encoded video data are not multiplexed. In this situation, the encoded data is transmitted to video decoder 3206 and audio decoder 3208 without through the demultiplexing unit 3204.”

Page 35 Ln34-Page 36 Ln9 “In MPEG-5/EVC besides profile_idc mechanism there is an extension of coding tools restriction called toolset_idc method. It assumes signalling of an additional array of { 0, 1} elements, where each bit corresponds to one specific codec feature, e.g., coding algorithm influences decoded picture, controlled by SPS control flag and put additional limitation on the usage of this tool in a following way: if a specific bit in the toolset_idc equals to 1, then the corresponding SPS flag can be either 1 or 0. Otherwise, the corresponding SPS flag shall be equal to 0. More general, any certain SPS flag shall be less or equal than correspondent bit in toolse_idc array.
The following syntax table provides the method of EVC toolset_idc signalling.”
See also tables in Page 36.

Regarding the claims 13-30, they recite elements that are at least included in the claims 1-12 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, memory and storage medium in the claims, see [0095].
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearce (US 20210329007 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481